       Case 1:20-cv-00658-NONE-SAB Document 17 Filed 06/22/20 Page 1 of 5



1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   LATWAHN MCELROY,                                )   Case No.: 1:20-cv-00658-NONE-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   FINDINGS AND RECOMMENDATION
13          v.                                           RECOMMENDING PLAINTIFF’S SECOND
                                                     )   MOTION FOR TEMPORARY RESTRAINING
14                                                   )   ORDER BE DENIED
     GOMEZ, et al.,
                                                     )
15                                                   )   [ECF No. 15]
                    Defendants.                      )
16                                                   )
                                                     )
17                                                   )
18          Plaintiff Latwahn McElroy is proceeding pro se and in forma pauperis in this civil rights
19   action pursuant to 42 U.S.C. § 1983.
20          Currently before the Court is Plaintiff’s second motion for a temporary restraining order, filed
21   on June 18, 2020.
22                                                       I.
23                                           LEGAL STANDARDS
24          Procedurally, a federal district court may issue emergency injunctive relief only if it has
25   personal jurisdiction over the parties and subject matter jurisdiction over the lawsuit. See Murphy
26   Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 350 (1999) (noting that one “becomes a
27   party officially, and is required to take action in that capacity, only upon service of summons or other
28   authority-asserting measure stating the time within which the party serve must appear to defend.).
                                                         1
       Case 1:20-cv-00658-NONE-SAB Document 17 Filed 06/22/20 Page 2 of 5



1    Furthermore, the pendency of this action does not give the Court jurisdiction over prison officials in

2    general. Summers v. Earth Island Inst., 555 U.S. 488, 491–93 (2009); Mayfield v. United States, 599

3    F.3d 964, 969 (9th Cir. 2010). The Court’s jurisdiction is limited to the parties in this action and to the

4    viable legal claims upon which this action is proceeding. Summers, 555 U.S. at 491−93; Mayfield,

5    599 F.3d at 969.

6           A temporary restraining order is an extraordinary measure of relief that a federal court may

7    impose without notice to the adverse party if, in an affidavit or verified complaint, the moving party

8    “clearly show[s] that immediate and irreparable injury, loss, or damage will result to the movant

9    before the adverse party can be heard in opposition.” Fed. R. Civ. P. 65(b)(1)(A). The standard for

10   issuing a temporary restraining order is essentially the same as that for issuing a preliminary

11   injunction. Stuhlbarg Int’l Sales Co. v. John D. Brush & Co., 240 F.3d 832, 839 n.7 (9th Cir. 2001)

12   (analysis for temporary restraining orders and preliminary injunctions is “substantially identical”).

13          “A preliminary injunction is an extraordinary remedy never awarded as of right.” Winter v.

14   Nat. Res. Def. Council, Inc., 555 U.S. 7, 24 (2008) (citation omitted). “A plaintiff seeking a

15   preliminary injunction must establish that he is likely to succeed on the merits, that he is likely to

16   suffer irreparable harm in the absence of preliminary relief, that the balance of equities tips in his

17   favor, and that an injunction is in the public interest.” Id. at 20 (citations omitted). An injunction may

18   only be awarded upon a clear showing that the plaintiff is entitled to relief. Id. at 22 (citation omitted).

19   “Under Winter, plaintiffs must establish that irreparable harm is likely, not just possible, in order to

20   obtain a preliminary injunction.” Alliance for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1131 (9th

21   Cir. 2011).

22          Requests for prospective relief are further limited by 18 U.S.C. § 3626(a)(1)(A) of the Prison

23   Litigation Reform Act, which requires that the Court find the “relief [sought] is narrowly drawn,

24   extends no further than necessary to correct the violation of the Federal right, and is the least intrusive

25   means necessary to correct the violation of the Federal right.” Section 3626(a)(2) also places

26   significant limits upon a court’s power to grant preliminary injunctive relief to inmates. “Section

27   3626(a) therefore operates simultaneously to restrict the equity jurisdiction of federal courts and to

28   protect the bargaining power of prison administrators – no longer may courts grant or approve relief

                                                          2
       Case 1:20-cv-00658-NONE-SAB Document 17 Filed 06/22/20 Page 3 of 5



1    that binds prison administrators to do more than the constitutional minimum.” Gilmore v. People of

2    the State of California, 220 F.3d 987, 999 (9th Cir. 2000).

3                                                       II.

4                                                 DISCUSSION

5           Plaintiff’s current motion is rambling and incoherent. For example, in the first two pages of

6    Plaintiff’s motion, he alleges as follows:

7           I am the plaintiff in this case. Made in support of my motion for temporary restraining order &
            it’s annals in premising annex requisite specificity of medical mandate & p.r.o. in ex parte or
8           other alternative with pro bono to ensure effective medical care & constitutional repair within
            speedier relief & recovery.
9
10          As set forth in the “complaint,” the Defendants used force, restraints, and departmental
            equipments, detention holds and abuses of authority from what to infringe the rights and/or
11          confiscate the rights of others and “deprive medical necessities and due process and equal
            protections of accessibility and the handicapped . . .” and in that wrongdoing there are several
12
            injuries, damages and exposure to risk of imminent danger and irreparable harm/injury damage
13          that is/was extremely preventable (by nonetheless, as proper housing/placement scheme (non
            adverse) & with safeguard) in ability to use rle [sic], foot and/or leg due to spasm reoccurring;
14          confiscations of several applications: (personal walker, single cell status, accessibility to
            activities, several assistive aids, family visiting (failure of compliance in Armstrong, Plata v.
15          Newsom et al stipulative medical orders against the Department of Corrections), sanitary
16          supplies (to prevent mishaps) and failure of effective medical care at a time to do so as in to
            prevent damage eg. Coronavirus, flu like symptoms and rick of coccidiosis areas, inter alia,
17          improper placement scheme and ICC/UCC classification decisions that render or subject
            misappropriated discipline carelessly and recklessly with no objective … misleading, false, and
18          inaccurate reports used against the plaintiff and as a threat from what Defendants fails a valid
            hearing and chief disciplinary officer (within 5 days) process (another infringement of due
19
            process rights). The Department and said agencies, wardens and otherwise supervisors have
20          also (been put on notice) failed to prevent such harm; to protect, and to prevent, correct, or
            supervise their subordinates.
21
            Instead of the necessary treatment that prevents pathological defect and infection/imminent
22
            dangers and/or loss of use, “the Defendants” (et al.) chose to put plaintiff in harms way
23          (unnecessarily) (witnessed by Rn. Robinson) despite the reason to know of the same medical
            restrictions & consequences and ignored the obligations [fails safe custody and infringes tit. 15
24          C.C.R. 3271], inter alia, due to allergies, dust, deplorable …
25   (Mot. at 1-2, ECF No. 15.) Plaintiff’s allegations continue in the same fashion in the following
26   twenty-four pages. (Id.) Nonetheless, as best the Court can decipher, Plaintiff seeks a temporary
27   restraining order directing Defendants to provide him certain medical care and devices. For the
28

                                                        3
       Case 1:20-cv-00658-NONE-SAB Document 17 Filed 06/22/20 Page 4 of 5



1    following reasons, Plaintiff’s motion should be denied.

2           First, Plaintiff cannot show that he has a likelihood of success on the merits because the

3    complaint was screened on June 11, 2020, and failed to state any cognizable claims for relief. (ECF

4    No. 11.) Second, Plaintiff has not demonstrated that he is likely to suffer irreparable harm in the

5    absence of a temporary restraining order. The court cannot, based on Plaintiff's lay opinion as to how

6    to properly treat his medical condition(s), find that he is likely to prevail on the merits and that he will

7    likely suffer irreparable harm in the absence of an order directing defendants to provide him with a

8    cast, electric shock therapy, and a specialized brace. Plaintiff has not offered evidence demonstrating

9    that any treatment for his condition(s) is “medically unacceptable under the circumstances ... and that

10   [defendants'] chose this course in conscious disregard of an excessive risk to plaintiff's health.”

11   Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir. 1996). Thus, at this stage in the litigation, plaintiff has

12   not shown that his preferred course of treatment amounts to more than a difference in opinion as to the

13   nature and extent of plaintiff's condition and the methodology of treatment. See Sanchez v. Vild, 891

14   F.2d 240, 242 (9th Cir.1989) (a difference in opinion between medical personnel does not amount to

15   deliberate indifference). Third, a request for a preliminary injunction is also premature insofar as no

16   Defendant has been served. Zepeda v. United States Immigration & Naturalization Serv., 753 F.2d

17   719, 727 (9th Cir. 1985) (“A federal court may issue an injunction if it has personal jurisdiction over

18   the parties and subject matter jurisdiction over the claim; it may not attempt to determine the rights of

19   persons not before the court.”). For all these reasons, Plaintiff’s motion for a preliminary injunction

20   should be denied.
21                                                       III.
22                                            RECOMMENDATION
23          Based on the foregoing, it is HEREBY RECOMMENDED that Plaintiff’s motion for a
24   temporary restraining order, filed on June 18, 2020, be denied.
25          This Findings and Recommendation will be submitted to the United States District Judge
26   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14) days
27   after being served with this Findings and Recommendation, Plaintiff may file written objections with
28

                                                          4
      Case 1:20-cv-00658-NONE-SAB Document 17 Filed 06/22/20 Page 5 of 5



1    the Court. The document should be captioned “Objections to Magistrate Judge’s Findings and

2    Recommendation.” Plaintiff is advised that failure to file objections within the specified time may

3    result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014)

4    (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

5
6    IT IS SO ORDERED.

7    Dated:    June 19, 2020
8                                                      UNITED STATES MAGISTRATE JUDGE

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        5
